GLADIS, Judge
(dissenting):
In my opinion the trial judge’s instruction on the possible existence of a pretrial agreement constituted prejudicial error. Therefore, I dissent from the affirmance of the sentence. In effect the judge instructed the court members that there was a pretrial agreement. He admonished them to consider the possibility of a pretrial agreement in weighing the arguments of counsel during their deliberations on sentence. The probable likelihood is that knowledge of a pretrial agreement would incline the court members to impose a heavy sentence relying on subsequent mitigating action to reduce it. See United States v. Wood, 23 U.S.C.M.A. 57, 48 C.M.R. 528 (1974); United States v. Montes, 44 C.M.R. 784 (N.C.M.R.1971) . Under these circumstances additional instructions to the members not to rely on the possibility of mitigating action are not sufficient to cure the error. See United States v. Massie, 45 C.M.R. 717 (A.C.M.R.1972) , pet. den. 45 C.M.R. 928 (C.M.A.1972). The conclusion of the majority that the court members in this case exercised independent judgment is sheer speculation. In my opinion the prejudice can be purged only by a rehearing on sentence. Therefore, I would set aside the sentence.